      Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 SHELA M. BLACKWELL and JO ANN
 BATTIESTE, on behalf of the Sta-Home
 Health & Hospice, Inc. Employee Stock
 Ownership Plan, and on behalf of a class of
 all other persons similarly situated,

                       Plaintiffs,                    Case No. 3:18-cv-141-CWR-FKB

 v.

 BANKERS TRUST COMPANY OF
 SOUTH DAKOTA, a South Dakota
 Limited Liability Corporation,

                       Defendant.


             PLAINTIFFS’ NOTICE OF INTENT TO SERVE A SUBPOENA

       Pursuant to Federal Rule of Civil Procedure 45(a)(4), Plaintiffs hereby give notice that

they intend to serve Subpoenas to Produce Documents, Information or Objects in a Civil Action

upon the following in the form attached hereto as Exhibit A:

       1. Accent Healthcare, Inc.

Dated: September 2, 2020                            Respectfully submitted,


                                             /s/ Gregory Y. Porter
                                             Gregory Y. Porter (admitted pro hac vice)
                                             Ryan T. Jenny (admitted pro hac vice)
                                             Patrick Muench (admitted pro hac vice)
                                             BAILEY & GLASSER LLP
                                             1055 Thomas Jefferson Street, NW
                                             Suite 540
                                             Washington, DC 20007
                                             Tel: (202) 463-2101
                                             Fax: (202) 463-2103
                                             Email: gporter@baileyglasser.com
                                                     rjenny@baileyglasser.com
                                                     pmuench@baileyglasser.com
Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 2 of 15




                              W. Eric Stracener
                              W. Andrew Neely
                              STRACENER & NEELY PLLC
                              304 N. Congress St.
                              Jackson, MS 39201
                              Tel: (601) 206-0885
                              Fax: (601) 500-5305
                              Email: eric@sn-law.net
                                     andrew@sn-law.net

                              Counsel for Plaintiffs




                                 2
      Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 3 of 15




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020, I electronically filed the foregoing Plaintiffs’

Notice of Intent to Serve Subpoenas with the Clerk of the Court using the ECF system, which

sent notification of such filing to all counsel of record.

                                                             /s/ Gregory Y. Porter
                                                                 Gregory Y. Porter




                                                   3
                 Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 4 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                       SOUTHERN DISTRICT OF MISSISSIPPI
                                      __________ District ofNORTHERN
                                                             __________ DIVISION
    Shela M. Blackwell and Jo Ann Battieste, et al.,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 3:18-cv-141-CWR-FKB
        Bankers Trust Company of South Dakota
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                             AccentCare, Inc.,
To:                         Registered agent C T Corporation System, 1999 Bryan St., Suite 900, Dallas, TX 75201
                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attached Exhibit A



 Place: J Douglas Uloth, Uloth, P.C.                                                    Date and Time:
         5080 Spectrum Drive, Suite 1000 East
         Addison, TX 75001                                                                                   09/14/2020 9:30 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    Patrick A. Muench
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Plaintiffs Shela
Blackwell and Jo Ann Battieste                                          , who issues or requests this subpoena, are:
Patrick Muench, Bailey & Glasser LLP, 333 S. Wabash Ave., Ste. 2736, Chicago, IL 60604; Tel. (312) 995-7143

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 5 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:18-cv-141-CWR-FKB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                  Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 6 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 7 of 15




                 EXHIBIT A
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 8 of 15




                                        EXHIBIT A
                                 (SUBPOENA DUCES TECUM)

                                          AccentCare, Inc.

       1.      In responding to these requests, you shall produce all responsive Documents that

are in your possession, custody, or control, or the possession, custody, or control of your agents,

successors or assigns. A Document shall be deemed to be within your control if you have the

right to secure the Document or a copy of the Document from another person having possession

or custody of the Document. This includes all information that is in your possession, and/or in

the possession of your attorneys, investigators, agents, employees or other representatives.

       2.      These requests are continuing in nature so as to require supplemental responses to

the extent required by the Federal Rules of Civil Procedure.

       3.      You are to produce, for inspection and copying, original responsive documents in

the order they are kept in the usual course of business, and such documents shall be produced in

their original folders, binders, covers, or containers, or facsimile thereof. Copies of electronically

stored information (“ESI”) responsive to these requests shall be produced in TIFF image format

unless the corresponding file cannot be converted to or is not reasonably viewable in such

format, in which case it should be produced in “native” format. ESI produced in the form of

TIFF images should be accompanied by a corresponding “image load file” and “OCR text file.”

You shall Bates stamp the documents.

       4.      You shall produce all Electronically Stored Information in accordance with the

following specifications:

       a.      Form of Production. Produce Electronically Stored Information in single-page,

               black and white, 300 dpi group IV TIFF images with extension “.tif”. TIFF

               images may not be compressed using JPEG compression. Name each TIFF file

                                                  1
Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 9 of 15




       with a unique name matching the Bates number labeled on the corresponding

       page. Group every 5,000 tiffs into a new folder; do not create a separate folder for

       each Document.

 b.    Image Load File. Provide an image load file (Opticon file) that contains

       Document boundaries, page counts, and volume information.

 c.    Emails. Emails shall be produced as single-page TIFF images with accompanying

       full text and load file. Email attachments shall be handled according to the

       provisions in the immediately following paragraph below regarding non-email

       electronic Documents and shall not be separated from the emails to which they

       are attached. Native files for all emails shall be maintained, and such files shall be

       produced if BG can demonstrate a reasonable need for such native files.

 d.    Non-email Electronic Documents. Word and other electronic Documents, except

       for Excel or other spreadsheet files, shall be produced as single-page TIFF images

       with accompanying full text and load file. The text file shall be named after the

       beginning bates number of the Document, with extension “.txt”.

 e.    Native Production For Certain File Types. Excel or other spreadsheet files shall

       be produced in native file format, along with a single-page TIFF placeholder, but

       if the redaction of such Excel or other spreadsheet file reasonably necessitates

       production in TIFF format, then such file shall be produced as single-page TIFF

       images with accompanying full text and load file. Native files for all other

       electronic Documents shall be maintained, and such files shall be produced if BG

       can demonstrate a reasonable need for such native files.




                                         2
Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 10 of 15




 f.    Hard Copy Documents. Hard copy Documents shall be produced as single-page

       TIFF images with accompanying full OCR text and load file.

 g.    Metadata. Metadata shall be provided in a delimited file with a “.dat” file

       extension and the following delimiters: record delimiter (ASCII 10 followed by

       ASCII 13); field delimiter (ASCII 20); multi-value delimiter (ASCII 59); and text

       qualifier (ASCII 254). The first line shall be the header with field names, and

       each subsequent line shall contain the fielded data for each Document.

       Documents shall be produced in such fashion as to identify the location of the

       Document and, where applicable, the natural Person in whose possession it was

       found. See Attachment A.

 h.    Load/Cross Reference Files. Along with Your productions, You shall provide

       either an lPRO (.lfp) or Opticon (.opt) single-page image load/cross reference file.

       Image file names should contain the bates number information of the image.

 i.    Electronic Data Productions. Electronic data productions may be transmitted

       electronically via Secure File Transfer Protocol (SFTP), FTP over SSH or

       physically transported using electronic storage media such as flash memory

       devices, CDs, DVDs or hard drives. Any physical media label should contain the

       case name and number, production date and applicable Bates range.

 j.    Redactions. In situations where redaction of information is required, such

       redactions must be made in a way that ensures the integrity of the remaining text

       is preserved for OCR (e.g., redactions must not obscure non-redacted text). Any

       redactions must be clearly visible on the face of the produced document (e.g., the




                                        3
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 11 of 15




               Parties must use black, not white, to make redactions on documents with a white

               background)

       5.      If any Document responsive to these requests is withheld under a claim of

privilege or upon any other ground, as to each such Document, provide the following

information in sufficient detail to permit the Court to rule on your claim:

       a.      The nature of the privilege asserted or other rule relied upon, and the facts

               supporting your assertion thereof;

       b.      The party asserting the privilege; and

       c.      The following information about the purportedly privileged Document:

                       (i) The author, primary addressee, and secondary addressees or persons

                       copied;

                       (ii) Information sufficient to identify the relationship of those persons to

                       any party in this litigation and/or author of the Document, unless disclosed

                       on the face of the Document;

                       (iii) A description sufficient to identify the type, subject matter, and

                       purpose of the Document;

                       (iv) All Persons to whom its contents have been disclosed; and

                       (v) The date the Document bears and, if different, the date the Document

                       was received by the addressee.

       6.      If a portion of any Document responsive to these requests is withheld under a

claim of privilege, any non-privileged portion of such Document must be produced with the

portion claimed to be privileged redacted and marked with a notation regarding the redaction.




                                                  4
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 12 of 15




       7.      You are to produce each Document requested herein in its entirety, without

deletion or excision (except as qualified by the preceding two instructions), regardless of whether

you consider the entire Document to be relevant or responsive to the requests.

       8.      The Plaintiffs and proposed Class Members in this action are participants in or

beneficiaries of an “employee benefit plan” under ERISA. Accordingly, each of the following

document requests should be understood to include documents authored by or exchanged with

attorneys referring or relating to the management or administration of that employee benefit plan,

including, but not limited to, the management of the assets of that plan, the investment of assets

of that plan, or communications with plan participants and beneficiaries regarding the plan or

their benefits under the plan, regardless of whether such documents would be privileged if

requested by persons other than participants in or beneficiaries of the plan.

       9.      Unless words or terms have been given a specific definition herein, each word or

term used herein shall be given its usual and customary definition except where such words have

a specific custom and usage definition in the trade, industry or subject at issue, in which case

they shall be interpreted in accordance with such usual custom and usage definition of which you

are aware. In construing the inquiry and requests herein: (a) the singular shall include the plural

and the plural shall include the singular; (b) a masculine, feminine, or neuter pronoun shall not

exclude other genders; (c) the terms “any” and “all” shall be understood to mean “any and all;”

and (d) the words “and” and “or” shall be read in the conjunctive or disjunctive or both, as the

case may be, all to the end that the interpretation applied results in the more expansive

production.

       10.     Unless stated otherwise with respect to a specific request, the requests seek

documents and communications from Jan. 1, 2016 to June 30, 2017.



                                                 5
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 13 of 15




                                         II. DEFINITIONS
       In the event of any conflict or ambiguity between the following definitions, common

usage and reference to any cited rules, statutes, or regulations should be used to provide the

broadest interpretation of the term in question.

       1.      “Action” means this lawsuit captioned Blackwell v. Bankers Trust Company of

South Dakota, pending in the U.S. District Court for the Southern District of Mississippi,

Northern Division, Case No. 18-cv-141, filed on March 6, 2018.

       2.      An “agent” is any person who acts on your behalf or has the power or apparent

authority to act on your behalf. Agents include your lawyers, contractors, and employees.

       3.      “Class Member” means all persons who were vested participants in the Sta-Home

Health & Hospice, Inc. Employee Stock Ownership Plan, excluding the shareholders and entities

controlled by them who sold their Sta-Home Health & Hospice, Inc. stock to the ESOP and their

immediate families; the directors of Sta-Home Health & Hospice, Inc.; and legal representatives,

successors, and assigns of any such excluded persons.

       4.      “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise) both internal and external to You and includes all retrievable

written and oral communications, including, but not limited to, e-mail, electronic postings,

instant messaging, telephone communications, voice mail communications, face-to-face or

videoconference communications, or other similar modes of communication.

       5.      “Company” or “Sta-Home” means Sta-Home Health & Hospice, Inc. including

but not limited to its predecessors, successors, parents, subsidiaries, offices, divisions, and

affiliates, partnerships, businesses, trusts, joint ventures, firm, corporation, businesses or legal

entities, and their current and former agents, officers, directors, employees, attorneys,

accountants, advisors, and all other persons acting or purporting to act on their behalf.

                                                   6
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 14 of 15




       6.      “Complaint” means Plaintiffs’ Complaint filed in the Action on March 6, 2018,

and any amendments thereto.

       7.      “Defendant” means Bankers Trust Company of South Dakota, any individual or

entity joined as a defendant in this Action, and, where applicable, their officers, directors,

employees, partners, corporate parent, subsidiaries or affiliates.

       8.      “Document” or “Documents” means anything responsive within the meaning of

Rule 34 of the Federal Rules of Civil Procedure, including but not limited to any electronically

stored documents and electronic communications (such as e-mail) stored in computers or

otherwise, whether or not ever printed or displayed, tape recordings, electronic transcripts, video

recordings, digital video or audio recordings, or files or data stored on any handheld electronic

device. A copy or a duplicate of a document that has any nonconforming notes, marginal

annotations, or other markings, and any preliminary version, draft, or revision of the foregoing

shall be considered a separate document within the meaning of this term.

       9.      “ERISA” means the Employee Retirement Income Security Act of 1974, as

amended.

       10.     “Fiduciary” or “Fiduciaries” means Persons named as fiduciaries in the Plan and

Persons within the meaning given by ERISA § 3(21), 29 U.S.C. § 1002(21).

       11.     “Participant” or “Beneficiary” means any individual described in ERISA § 3(7)

and (8), 29 U.S.C. § 1002(7) and (8), for whom an account was maintained in the Plan.

       12.     “Person” or “Persons” means any natural person or any legal entity, including,

without limitation, any trust or business or governmental entity or association.

       13.     “Plaintiffs” mean Shela M. Blackwell and Jo Ann Battieste




                                                  7
     Case 3:18-cv-00141-CWR-FKB Document 77 Filed 09/02/20 Page 15 of 15




       14.     “Plan” means the Sta-Home Health & Hospice, Inc. Employee Stock Ownership

Plan and any predecessor or successor thereto.

       15.     “Refer,” “referring,” “relate,” and “relating” mean all Documents that comprise,

reflect, record, memorialize, embody, discuss, evaluate, consider, review, or report on the subject

matter of each particular Request.

       16.     “You” and “Your” means AccentCare, Inc. and the person or entity responding to

these requests, and any current or former attorneys, consultants, experts, investigators,

employees, agents, subsidiaries, affiliates, business associates or other Persons acting or

purporting to act on behalf of such person or entity.

                               III. DOCUMENTS REQUESTED
       Please produce the following documents.

REQUEST FOR PRODUCTION NO. 1:

       All documents and communications related to Your acquisition of Sta-Home or Sta-

Home’s assets in 2017, including any documents and communications related to Your evaluation

or analysis of the Company’s management, finances, financial projections, synergies with You,

business and prospects, and the value or potential value of the Company.




                                                 8
